United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-549
Issued: June 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 13, 2006 regarding his schedule award
and pay rate. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a 37 percent left leg impairment;
(2) whether the Office properly determined the period of the award should commence on July 2,
2001; and (3) whether the Office properly determined the pay rate for compensation purposes.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated December 12, 2005,
the Board remanded the case for further development with respect to whether appellant had
established a left knee injury causally related to his federal employment.1 On remand, the Office
1

Docket No. 05-1434 (issued December 12, 2005).

referred appellant for a referee examination by Dr. Walter Dearolf, a Board-certified orthopedic
surgeon. Based on Dr. Dearlof’s July 25, 2006 report, the Office accepted aggravation of
degenerative joint disease of the left knee.
Appellant submitted a September 22, 2006 report from Dr. Richard Zamarin, an
orthopedic surgeon, who noted that he had continued to work light duty until he retired from
federal employment in February 2006. Dr. Zamarin opined that appellant had a 37 percent left
leg permanent impairment, based on Tables 17-35 and 17-33 of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). Using the
point system described in Table 17-35 for knee replacement surgery he found that appellant had
91 points, which is a “good result” under Table 17-33 and results in a 37 percent leg impairment.
With respect to the date of maximum medical improvement (MMI), Dr. Zamarin opined that this
occurred on July 2, 2001 as this was approximately one year after the surgery and was in accord
with a July 2, 2001 left knee x-ray.
The evidence was reviewed by an Office medical adviser who opined in a November 7,
2006 report that he concurred with Dr. Zamarin’s opinion as to the degree of left leg permanent
impairment. The medical adviser noted that Dr. Zamarin provided a date of MMI of July 2, 2001
which the medical adviser stated was the date of the left knee surgery. He stated that the
minimum time for recovery would be one year after the surgery. According to the medical
adviser, there was no documentation of MMI until Dr. Zamarin’s examination and, therefore, he
recommended September 22, 2006 as the date of MMI.
By decision dated November 22, 2006, the Office issued a schedule award for a 37
percent permanent impairment to the left leg. The period of the award was 106.56 weeks
commencing July 2, 2001. The pay rate for compensation purposes was $458.38 per week.
In a letter dated November 22, 2006, appellant requested reconsideration. He argued that
the applicable pay rate date should be September 22, 2006, the date of examination by
Dr. Zamarin, citing Patricia K. Cummings.2
By decision dated December 13, 2006, the Office modified the November 22, 2006
decision with respect to pay rate. The Office indicated that the pay rate of $458.38 was based on
a May 20, 1986 date-of-injury pay rate. According to the Office, the date disability began,
July 18, 2000, was the correct pay rate date.
LEGAL PRECEDENT -- ISSUE 1
Under section 8107 of the Federal Employees’ Compensation Act3 and section 10.404 of
the implementing federal regulations,4 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
2

53 ECAB 623 (2002).

3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.404.

2

equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the Office and the Board has concurred in such adoption, as
an appropriate standard for evaluating schedule losses.5
ANALYSIS -- ISSUE 1
Based on the weight of the medical evidence, the Board finds the Office properly
determined that appellant had a 37 percent left leg impairment in this case. For total loss of use
of the leg, the maximum number of weeks of compensation is 288.6 Appellant is, therefore,
entitled to 37 percent or 106.56 weeks.
Dr. Zamarin properly applied Table 17-35 for knee replacement results by assessing pain,
range of motion and stability and adding the appropriate points together.7 He concluded that
appellant had 99 points and then he deducted 8 points for extension lag and alignment, resulting
in 91 points. Under Table 17-33, 91 points is considered a “good” result and there is a 37
percent leg impairment.8 The Office medical adviser concurred with Dr. Zamarin’s application
of Tables 17-35 and 17-33.
LEGAL PRECEDENT -- ISSUE 2
It is well established that the period covered by a schedule award commences on the date
that the employee reaches MMI from residuals of the employment injury.9 Maximum
improvement means that the physical condition of the injured member of the body has stabilized
and will not improve further.10
ANALYSIS -- ISSUE 2
The attending physician, Dr. Zamarin, provided a reasoned opinion that the date of MMI
was July 2, 2001. The left knee surgery was on July 18, 2000 and he indicated that the date of
maximum improvement would be approximately one year later. Dr. Zamarin further noted that
an x-ray on July 2, 2001 showed an excellent result from the surgery.

5

James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287 (1989); Francis John Kilcoyne,
38 ECAB 168 (1986).
6

5 U.S.C. § 8107(c).

7

A.M.A., Guides 549, Table 17-35. This table is designed to rate the results of knee replacement surgery. Points
are assigned for pain, range of motion and stability, with points deducted for flexion contracture, extension lag and
alignment.
8

Id. at 547, Table 17-33.

9

Albert Valverde, 36 ECAB 233, 237 (1984).

10

Adela Hernandez-Piris, 35 ECAB 839 (1984); James T. Rogers, 33 ECAB 347 (1981).

3

On the other hand, the Office medical adviser did not provide a reasoned opinion on the
issue. He appeared to base his disagreement with Dr. Zamarin on the incorrect belief that July 2,
2001 was the date of the left knee surgery. The date of the left knee surgery was July 18, 2000.
Based on the probative medical evidence, the date of MMI was July 2, 2001. The Office,
therefore, properly determined the schedule award commenced on July 2, 2001.
LEGAL PRECEDENT -- ISSUE 3
Under 5 U.S.C. § 8101(4), ““monthly pay” means the monthly pay at the time of injury,
or the monthly pay at the time disability begins or the monthly pay at the time compensable
disability recurs, if the recurrence begins more than six months after the injured employee
resumes regular full-time employment with the United States, whichever is greater .…”
ANALYSIS -- ISSUE 3
The original pay rate for compensation purposes of $458.38 per week was apparently
based on a date of injury of May 1986. The date of injury is not May 1986; appellant reported
only that he was aware of the condition in May 1986. The date of injury in a case of continuing
exposure to the identified employment factors is the date of last exposure, not the date a claimant
may have been aware of the condition.11 Appellant argues that the relevant date is September 22,
2006, the date of examination by Dr. Zamarin and he cites the Cummings case in support of his
argument. The present case is clearly distinguishable from Cummings. In that case, the claimant
never stopped working in the job that she alleged caused the employment injury. In determining
the date of injury, the Board noted that this could be the date of a medical report used to
determine the extent of permanent impairment, if appellant continued to be exposed to
employment factors having an adverse effect on his or her injury.12
In this case the record indicated that appellant stopped working as a letter carrier on or
about July 18, 2000, when he underwent left knee surgery. He returned to light-duty work and
worked light duty until he retired from federal employment. There is no indication in
Dr. Zamarin’s report that he felt appellant’s impairment continued to be adversely affected by
employment after he stopped working as a letter carrier. The date of injury, therefore, would be
the date of last exposure or July 18, 2000. This also represents the date disability began. Based
on the provisions of 5 U.S.C. § 8101(4), the Office properly determined that the applicable date
for determining pay rate was July 18, 2000.
CONCLUSION
The Office properly determined that appellant had a 37 percent left leg impairment. The
schedule award properly commenced on July 2, 2001 with a pay rate based on a date of injury of
July 18, 2000.

11

See Barbara A. Dunnavant, 48 ECAB 517, 519 (1997).

12

Patricia K. Cummings, supra note 2.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 13, 2006 is affirmed; the decision dated November 22,
2006 is affirmed with respect to the degree of permanent impairment and the period of the
award.
Issued: June 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

